Citation Nr: 0532209	
Decision Date: 11/30/05    Archive Date: 12/07/05

DOCKET NO.  01-04 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with a history 
of dorsal strain, currently evaluated as 40 percent 
disabling.

2.  Entitlement to service connection for chronic dermatitis 
of the feet, claimed as foot fungus.

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to a temporary total evaluation based on a 
service-connected disability requiring hospital treatment or 
a period of convalescence.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This appeal to the Board of Veterans' Appeals (the Board) 
arises from March 2000 and September 2000 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (the RO).

Procedural history

The veteran served on active duty in the United States Army 
from February 1974 to February 1977.

In an October 1977 rating decision, the RO granted service 
connection for dorsal and lumbosacral strain; a 
noncompensable (zero percent) disability rating was assigned.  
The veteran's service-connected low back disability was 
increased to 10 percent disabling in a February 1999 rating 
decision.

In September 1999, the veteran filed claims for entitlement 
to service connection for a left knee condition and foot 
fungus, which were denied in a March 2000 rating decision.  
The veteran filed a notice of disagreement as to that 
decision in April 2000.  At that time, the veteran also filed 
claims for an increased disability rating for his service-
connected back disability and a temporary total disability 
rating.  In a September 2000 RO rating action, the rating 
assigned for the veteran's service-connected back disability 
was increased to 20 percent disabling, and his claim for a 
temporary total evaluation was denied.  The veteran initiated 
an appeal of both the March 2000 and September 2000 
decisions, which was perfected with the timely submission of 
his substantive appeal (VA Form 9) in January 2003.  

In a February 2005 rating decision, the rating assigned for 
veteran's service-connected back disability was increased to 
40 percent disabling.  In a March 2005 statement, the 
veteran's representative indicated continued dissatisfaction 
with this rating.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
[when a veteran is not granted the maximum benefit allowable 
under the VA Schedule for Rating Disabilities, the pending 
appeal as to that issue is not abrogated].

The veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing which was conducted at the 
Milwaukee RO in April 2005.  The transcript of the hearing is 
associated with the veteran's VA claims folder.

The issues of entitlement to service connection for a left 
knee condition and entitlement to a temporary total 
evaluation are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is currently manifested 
by lumbosacral spine spasm an pain.

2.  The evidence does not show that the veteran's low back 
disability is so exceptional or unusual that referral for 
extraschedular consideration by designated authority is 
required.

3.  The competent medical evidence of record does indicate 
that the veteran's currently diagnosed dermatitis of the feet 
is etiologically related to his military service.


CONCLUSIONS OF LAW

1.  The criteria for an increased disability rating for the 
service-connected low back disability are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002); 38 C.F.R. § 4.71a, Diagnostic Code 5237 
(2005).

2.  Application of extraschedular provisions is not warranted 
in this case.  38 C.F.R. § 3.321(b) (2005).

3.  Chronic dermatitis of the bilateral feet was not incurred 
in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that his service-connected low back 
disability should be rated higher than its currently assigned 
40 percent disability rating.  He also seeks service 
connection for foot fungus, which he contends was incurred in 
active service.  

In the interest of clarity, the Board will first discuss 
certain preliminary matters.  The issues on appeal will then 
be analyzed and decisions rendered.
The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (the VCAA) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate claims for VA benefits.  The VCAA also redefines 
the obligations of VA with respect to its statutory duty to 
assist claimants in the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2005)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  The VCAA is 
accordingly applicable to this case.  See Holliday v. 
Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of the issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2005).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), 
the United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.
Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claims.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

After having carefully reviewed the record on appeal, the 
Board has concluded that the notice requirements of the VCAA 
have been satisfied with respect to the issues on appeal.  
The Board observes that the veteran was informed in the May 
2000 statement of the case (SOC) with regards to the back, 
foot and left knee claims; the November 2002 SOC with regards 
to all claims; and the February 2005 supplemental statement 
of the case (SSOC) of the relevant law and regulations 
pertaining to his claims.  Specifically, the May 2000 SOC 
detailed the evidentiary requirements for service connection 
pursuant to 38 C.F.R. § 3.303 (2005) and the relevant rating 
criteria for the veteran's service-connected spine 
disability, and the February 2005 SSOC informed the veteran 
of recent regulatory changes to the criteria for rating spine 
disabilities.  

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in a letter dated March 
29, 2004, whereby the veteran was advised of the provisions 
relating to the VCAA.  Specifically, he was advised that VA 
would obtain relevant Federal government records, including 
his service records, VA Medical Center records (including 
private facilities where VA authorized treatment), and 
records from other Federal agencies such as the Social 
Security Administration.  He was also informed that VA would, 
on his behalf, make reasonable efforts to obtain relevant 
records not in the custody of a Federal agency, to include 
records from state or local governments, private medical care 
providers, current or former employers, and other non-Federal 
governmental sources.  The veteran was, however, informed 
that "you must give us enough information about these 
records so that we can request them from the person or agency 
who has them.  We will tell you if we are unable to get 
records that we requested or if the provider charges a fee.  
It is your responsibility to make sure that we receive all 
requested records that are not in the possession of a Federal 
department or agency." 

Finally, the Board notes that the February 2005 SSOC 
specifically quoted that portion of 38 C.F.R. § 3.159(b)(1) 
which states that VA request that the claimant provide any 
evidence in the claimant's possession which pertains to the 
claims.  The Board believes that this complies with the 
requirements of 38 C.F.R. § 3.159 (b) in that it informed the 
veteran that he could submit or identify evidence other than 
what was specifically requested by the RO.

Review of the record reveals that the veteran was not 
provided complete notice of the VCAA prior to the initial 
adjudication of his claims, which was by rating decisions 
dated in March 2000 and September 2000.  The Board is of 
course aware of the Court's decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004), which appears to stand for 
the proposition that VCAA notice must be sent prior to 
adjudication of an issue by the RO.  However, since the VCAA 
was not enacted until November 2000, furnishing the veteran 
with VCAA notice prior to the adjudications in March 2000 and 
September 2000 was clearly both a legal and a practical 
impossibility.  Indeed, VA's General Counsel has held that 
the failure to do so under such circumstances does not 
constitute error.  See VAOGCPREC 7-2004.  

Crucially, the veteran was provided with VCAA notice via the 
March 2004 VCAA letter.  His claims were readjudicated in the 
February 2005 SSOC, after he was provided with the 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.  Thus, any VCAA 
notice deficiency has been rectified, and there is no 
prejudice to the veteran in proceeding to consider his claims 
on the merits.

Moreover, the Court recently held in Mayfield v. Nicholson, 
19 Vet. App. 103 
(2005) that timing errors such as this do not have the 
natural effect of producing prejudice and, therefore, 
prejudice must be pled as to it.  In Mayfield, the timing-of-
notice error was found to be sufficiently remedied and cured 
by subsequent provisions of notice by the RO, such that the 
appellant was provided with a meaningful opportunity to 
participate effectively in the processing of her claim by VA.  
As discussed in the preceding paragraph, the veteran received 
such notice and opportunity to respond.  The veteran has 
pointed to no prejudice resulting from the timing of the VCAA 
notice. 

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the veteran].   

In short, the record indicates that the veteran received 
appropriate notice under 38 U.S.C.A. § 5103 and Quartuccio.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2005).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  In particular, the RO has obtained the 
veteran's service medical records and reports of private and 
VA medical treatment, which will be discussed below.  The 
veteran was provided VA spine examinations in June 2000 and 
April 2004, the results of which will be discussed below.  
The reports of the medical examinations indicate that the 
examiner recorded the veteran's past medical history, noted 
his current complaints, conducted appropriate physical 
examinations and rendered appropriate diagnoses and opinions.

The Board has given thought to whether an examination and 
medical nexus opinion is necessary with regards to the 
veteran's foot fungus claim.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  However, as explained below 
the outcome of this claim hinges on what occurred, or more 
precisely what did not occur, during service.  In the absence 
of evidence of in-service disease, referral of this case for 
an opinion as to the etiology of the veteran's claimed 
disability would in essence place the examining physician in 
the role of a fact finder.  This is the Board's 
responsibility.  In other words, any medical opinion which 
provided a nexus between the veteran's claimed disability and 
his military service, in particular foot fungus claimed to 
have been sustained therein, would necessarily be based 
solely on the veteran's uncorroborated assertions regarding 
what occurred in service.  The Court has held on a number of 
occasions that a medical opinion premised upon an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) [generally observing that a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described]; Reonal 
v. Brown, 5 Vet. App. 458, 461 (1993) [the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant].

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis with respect to the veteran's service 
connection claim.  In this case the former element is 
lacking.  Referral of this case for a nexus opinion under the 
circumstances here presented would therefore be a useless 
act.

Accordingly, the Board finds that under the circumstances of 
this case, the VA has satisfied the notification and duty to 
assist provisions of the law and that no further actions 
pursuant to the VCAA need be undertaken on the veteran's 
behalf.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2005).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  As noted in the Introduction above, 
the veteran presented personal testimony at a Travel Board 
hearing in April 2005.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to an increased disability rating for 
service-connected chronic lumbosacral strain with a history 
of dorsal strain, currently evaluated as 40 percent 
disabling.

Pertinent Law and Regulations

Disability ratings - in general 

Disability ratings are assigned in accordance with the VA's 
Schedule for Rating Disabilities and are intended to 
represent the average impairment of earning capacity 
resulting from disability.  See 38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(a), 4.1 (2005).  Separate 
diagnostic codes identify the various disabilities.  See 
38 C.F.R. Part 4.  

Specific rating criteria

During the pendency of this appeal, the applicable rating 
criteria for the spine, found at 38 C.F.R. § 4.71a, were 
amended effective September 26, 2003.  
See 68 Fed. Reg. 51, 454-51, 458 (Aug. 27, 2003).  As noted 
in the VCAA discussion above, the veteran has been provided 
with the new regulatory criteria in the February 2005 SSOC.  
The veteran's representative submitted additional argument on 
his behalf in June 2005 after receiving such notice.  
Therefore, there is no prejudice to the veteran in the Board 
adjudicating the claim.  Cf. Bernard v. Brown, 4 Vet. App. 
384 (1993).

Where a law or regulation changes after the claim has been 
filed, but before the administrative or judicial process has 
been concluded, the version most favorable to the veteran 
applies unless Congress provided otherwise or permitted the 
Secretary of VA to do otherwise and the Secretary did so.  
See VAOGCPREC 7-2003.  
The Board will therefore evaluate the veteran's service-
connected back disability under both the former and the 
current schedular criteria, keeping in mind that the revised 
criteria may not be applied to any time period before the 
effective date of the change.  See 38 U.S.C.A. § 5110(g) 
(West 1991); 38 C.F.R. § 3.114 (2002); VAOPGCPREC 3-2000; 
Green v. Brown, 10 Vet. App. 111, 117 (1997).

(i.)  The former schedular criteria

The veteran's service-connected low back disability has been 
evaluated by the RO under 38 C.F.R. § 4.71a, former 
Diagnostic Code 5295 (2002) [in the September 2000 rating 
decision] and former Diagnostic Code 5292 (2002) [in the 
February 2005 rating decision].

Under Diagnostic Code 5295 [lumbosacral strain], effective 
prior to September 26, 2003, a 40 percent rating was 
warranted for severe lumbosacral strain; with listing of 
whole spine to opposite side, positive Goldthwaite's sign, 
marked limitation of forward bending in standing position, 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  A 20 percent 
rating was warranted for lumbosacral strain with muscle spasm 
on extreme forward bending, loss of lateral spine motion, 
unilateral, in standing position.  See 38 C.F.R. § 4.71a, 
Diagnostic Code 5295 (prior to September 26, 2003).

Under Diagnostic Code 5292 [spine, limitation of motion of, 
lumbar], a 40 percent rating was warranted for severe 
limitation of motion of the lumbar spine.  The maximum rating 
available under this code is 40 percent.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5292 (prior to September 26, 2003).



(ii.)  The current schedular criteria

Effective September 26, 2003, a General Rating Formula for 
Diseases and Injuries of the Spine will provide that with or 
without symptoms such as pain, stiffness, or aching in the 
area of the spine affected by residuals of injury or disease 
the following ratings will apply.  This formula encompasses 
current Diagnostic Code 5237 [lumbosacral or cervical 
strain].

A 100 percent rating is warranted for unfavorable ankylosis 
of the entire spine.  

A 50 percent rating is warranted for unfavorable ankylosis of 
the entire thoracolumbar spine.
  
A 40 percent rating is warranted for unfavorable ankylosis of 
the entire cervical spine; or, forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.

See 38 C.F.R. § 4.71, Plate V (2005).

Rating musculoskeletal disabilities

The evaluation of a service-connected disability involving a 
joint rated on limitation of motion requires adequate 
consideration of functional loss due to pain under 38 C.F.R. 
§ 4.40 and functional loss due to weakness, fatigability, 
incoordination or pain on movement of a joint under 38 C.F.R. 
§ 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

The basis of disability evaluations is the ability of the 
body as a whole to function under the ordinary conditions of 
daily life, including employment.  38 C.F.R. § 4.10 (2005).  
Disability of the musculoskeletal system is primarily the 
inability to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  38 C.F.R. § 4.40 (2005).  Consideration is to be 
given to whether there is less movement than normal, more 
movement than normal, weakened movement, excess fatigability, 
incoordination, pain on movement, swelling, deformity, 
atrophy of disuse, instability of station, or interference 
with standing, sitting, or weight bearing.  38 C.F.R. § 4.45 
(2005).

Analysis

The veteran seeks an increased disability rating for his 
service-connected low back disability, which is currently 
rated 40 percent disabling under former Diagnostic Code 5292 
and current Diagnostic Code 5237.  He currently complains of 
severe pain which causes him difficulty in ambulation and 
interferes with his ability to work.  See the veteran's April 
2005 hearing testimony.

Assignment of diagnostic code

The veteran's service-connected low back disability is 
currently rated under Diagnostic Code 5237 [lumbosacral 
strain] and was formerly rated under the old Diagnostic Code 
5295 [lumbosacral strain] and 5292 [limitation of motion, 
lumbar spine].

The assignment of a particular Diagnostic Code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One Diagnostic Code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis, 
and demonstrated symptomatology.  Any change in Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  

In this case, the Board has considered whether another rating 
code is "more appropriate" than the one used by the RO.  See 
Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

(i.)  The former schedular criteria

After a review of the evidence pertaining to the veteran's 
service-connected back disability, the Board believes that 
rating the veteran under former Diagnostic Code 5292, 
limitation of motion of the lumbar spine, is appropriate.  
Motion of the veteran's lumbar spine is unquestionably 
limited.  Former Diagnostic Code 5295, lumbosacral strain, is 
also appropriate, because the veteran was diagnosed with 
lumbar strain after a June 1976 motorcycle accident and the 
symptoms listed under Diagnostic Code 5295 are analogous to 
the veteran's current complaints, especially muscle spasm.  
In any event, the currently assigned 40 percent disability 
rating is the maximum rating under both former diagnostic 
codes. 

Neither the veteran or his representative have suggested a 
more appropriate Diagnostic Code.  

The Board notes that the veteran has made complaints as to 
radiating pain.  See the veteran's personal hearing 
transcript, page 17.  The Board has therefore considered the 
use of former Diagnostic Code 5293 pertaining to 
intervertebral disc syndrome   However, the record is devoid 
of any such diagnosis.  Crucially, the VA examiner in April 
2004 specifically noted that "neurologic examination shows 
normal sensation with no evidence of radiculopathy" and 
there was "absolutely no evidence on clinical examination of 
degenerative disk disease."  In addition, a treatment record 
from the VA Medical Center (VAMC) in Milwaukee showed that 
neurological examination was normal in February 2000.  A VA 
examiner found in June 2000 no sensory deficit present.  
Accordingly, the medical evidence of record makes it clear 
that neurological symptomatology, to include radiculopathy, 
is not objectively demonstrated.  Therefore, the Board finds 
that a rating under former Diagnostic Code 5293 
[intervertebral disc syndrome] is not warranted.  

(ii.)  The current schedular criteria

With respect to the current schedular criteria, all lumbar 
spine disabilities, with the exception of intervertebral disc 
syndrome, are rated using the same criteria.  See 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5242 (2005).  As explained 
above, the veteran's service-connected lumbar sprain is not 
consistent with intervertebral disc syndrome, so the current 
Formula for Rating Intervertebral Disc Syndrome, Diagnostic 
Code 5243, is not for application.

Thus, the veteran's service-connected low back sprain will be 
rated using the General Rating Formula for Diseases and 
Injuries of the Spine.  

Schedular rating

(i.)  The former schedular criteria

The veteran is in receipt for the maximum rating, 40 percent, 
for his back disability under former Diagnostic Codes 5292 
and 5295.  

(ii.)  The current schedular criteria

In order to warrant an increased disability rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine, the medical evidence must show unfavorable ankylosis 
of the entire thoracolumbar spine (to warrant a 50 percent 
rating) or the entire spine (to warrant a 100 percent 
rating).  However, the competent medical evidence does not 
indicate that ankylosis is present.  Ankylosis is the 
immobility and consolidation of a joint due to disease, 
injury or surgical procedure.  See Lewis v. Derwinski, 3 Vet. 
App. 259 (1992) [citing Saunders Encyclopedia and Dictionary 
of Medicine, Nursing, and Allied Health at 68 (4th ed. 
1987)].  Although VA examinations have continuously revealed 
severely decreased range of motion of the low back, the 
medical evidence of record fails to demonstrate the presence 
of any ankylosis, favorable or unfavorable.  The VA 
examination in April 2004 showed that the veteran was able to 
forward flex the lower back to 68 degrees.  Because the 
veteran is able to move his lower back, by definition it is 
not immobile.  Therefore, ankylosis is not shown. 

Based on the record, the Board finds that the veteran is not 
entitled to an increased disability rating under either the 
former or the current schedular criteria.

DeLuca considerations

With respect to the former schedular criteria, the Board 
notes that where, as here, the veteran is already receiving 
the maximum disability rating for limitation of motion [under 
Diagnostic Code 5292], consideration of the provisions of 
DeLuca v. Brown, 8 Vet. App. 202 (1995) is not required.  See 
Johnston v. Brown, 10 Vet. App. 80, 85 (1997).

Under the current schedular criteria, the veteran has 
complained of back pain and such has been demonstrated on 
examination.  However, there is no evidence that such 
symptomatology warrants the assignment of additional 
disability.  It is clear from the reports of June 2000 and 
April 2004 VA examinations that the veteran's pain was taken 
into consideration in measuring range of back motion.  
Specifically, in June 2000 the VA examiner noted that the 
veteran's grimacing, guarding, apprehension and verbalization 
of discomfort was "indicative of objective evidence of 
pain."  In April 2004, the veteran exhibited profound left-
sided spasm with mild right-sided spasm, which persisted with 
repetition.  The VA examiner noted that the spasm confirmed 
objective evidence of pain in range of motion testing.

Nor is there support in the evidence for an increased rating 
based on objective clinical evidence of functional loss due 
to weakness, fatigue or incoordination or lack or endurance.  
In June 2000, the VA examiner specifically found that he 
"saw no fatiguability or changes in fatigability or weakness 
with repetitive motion."  The VA examiner stated in April 
2004 that the veteran had normal posture; gait was slightly 
antalgic, but this was "due to the knee and due to the 
back."  The veteran has used assistive devices for 
ambulation in the past, but again this was in relation to the 
knee and not the back.

Thus, there is no basis on which to assign a higher level of 
disability based on 38 C.F.R. §§ 4.40 and 4.45.

Esteban consideration

The Board notes that recent X-rays taken during the April 
2004 VA spine examination indicated that the veteran 
evidenced arthritis in the dorsal spine that the examiner 
found "cannot be disassociated from the injury that occurred 
in service."  However, the examiner went on to say: "the 
dorsal spine examination is completely normal, and I can 
place absolutely no functional restrictions on this veteran 
due to the dorsal spine condition whether there be arthritis 
present in the radiograph or not."  Under these 
circumstances, the veteran's dorsal spine arthritis does not 
constitute a separate disability arising from a single 
disease entity which would allow for a separate disability 
rating.  See 38 C.F.R. § 4.25 (2005); see also Esteban v. 
Brown, 6 Vet. App. 259, 261(1994).  

Under the current schedular criteria, the dorsal and lumbar 
spine is considered to be one entity, the thoracolumbar 
spine.  Thus, in addition to the fact that separate 
disabilities have not been medically identified, separate 
ratings for the dorsal and lumbar spine would not be 
warranted under the current criteria in any event. 

Extraschedular rating

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  See 38 C.F.R. § 
3.321(b)(1) (2005), Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

In the May 2000 SOC the RO included recitation of the 
regulation for an extraschedular rating.  The Board will, 
accordingly, consider the provisions of 38 C.F.R. 3.321(b)(1) 
(2004) in connection with the issue on appeal.  
See VAOPGCPREC 6-96 (August 16, 1996); see also Bagwell v. 
Brown, 9 Vet. App. 337, 339 (1996).

There is no evidence of an unusual clinical picture, 
objective demonstration of symptoms which are out of the 
ordinary, or any other factor which could be characterized as 
exceptional or unusual regarding the veteran's back 
disability.  The VA examiners did not indicate that the 
veteran's back disability is in any way out of the ordinary 
clinically during the June 2000 or April 2004 VA 
examinations, and no other medical evidence indicates that 
there is here presented an unusual clinical picture.  There 
is no evidence of frequent hospitalization for the back 
disability.  

With respect to interference with employment, the veteran has 
made numerous statements that his service-connected low back 
disability prevents him from working.  For instance, he 
stated during his April 2005 personal hearing that he gets 
spasms from sitting at his job as a security guard at a 
casino.  However, the VA examiner specifically indicated in 
April 2004 that the veteran's "usual occupation is not 
impaired by his back, and he has missed no work because of 
the back."  The examiner stated that the veteran should 
limit outside work and work around moving objects, but did 
not indicate that the veteran's service-connected back 
disability would prevent him from working.

With the exception of the veteran's own statements, there is 
no indication in the medical evidence that the veteran's 
service-connected low back disability markedly interferes 
with his ability to work.  The Board has considered the 
veteran's statements, and finds them to be outweighed by the 
evidence against his claim on this point.  In so concluding, 
the Board in no way is minimizing the severity of the 
service-connected back disability.  However, any such 
interference is reflected in the disability ratings that are 
currently assigned.  Loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. §§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 
specifically states: "[g]enerally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability."  See also Moyer v. Derwinski, 2 Vet. App. 
289, 293 (1992) and Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) [noting that the disability rating itself is 
recognition that industrial capabilities are impaired].  

In short, the Board has been unable to identify any factor 
consistent with an exceptional or unusual disability picture.  
Accordingly, a referral for extraschedular evaluation is not 
warranted for the veteran's low back disability.

Conclusion

In summary, for the reasons and bases expressed above, the 
Board has concluded that the evidence does not support the 
veteran's claim of entitlement to an increased rating for his 
service-connected low back disability, currently evaluated as 
40 percent disabling.  Despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.

2.  Entitlement to service connection for chronic dermatitis 
of the feet.
Pertinent law and regulations

Service connection - in general

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  See 38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2005).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999). 
Continuity of symptomatology

In order to show a chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b) (2005).

Analysis

As noted above, in order to establish service connection for 
the claimed disorder, there must be (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  See Hickson, supra.  

With respect to Hickson element (1), current disability, 
there is a current diagnosis in the VA treatment records of 
chronic dermatitis on the soles of the feet.  Hickson element 
(1) is accordingly satisfied for the veteran's claim.

With respect to Hickson element (2), disease or injury in 
service, the Board will separately address the matters of in-
service disease and in-service injury.

With respect to in-service disease, there is no indication in 
the medical evidence that a bilateral foot disease was 
present in service.  In particular, the veteran's separation 
examination which was completed in January 1977 was negative 
for any complaints or diagnosis of dermatitis.  

The veteran argues was prescribed topical medication for foot 
fungus in service.  See the veteran's hearing transcript, 
page 13.  However, the service medical records do not support 
this contention.  Not once is foot fungus mentioned in the 
veteran's service medical records.  

The Board finds it to be particularly significant that the 
veteran did not mention fungus in service when he filed a 
claim with VA for back, leg and left foot injuries at the 
time he left military service in February 1977.  
Significantly, there is no mention of dermatitis by the 
veteran until he filed a formal claim of entitlement to VA 
compensation benefits in September 1999, over 20 years after 
he left military service.  The veteran's silence over the 
years as to the matter of an alleged incurrence of foot 
fungus in service is itself evidence against his claim.  See 
Shaw v. Principi, 3 Vet. App. 365 (1992) [a veteran's delay 
in asserting a claim can constitute negative evidence that 
weighs against the claim].  

Moreover, the veteran presented for a VA examination in May 
1977, but did not make any complaints as to foot fungus 
symptomatology.  He did not refer to foot fungus until 
approximately two decades after leaving military service.  
See Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000) [it was proper to 
consider the veteran's entire medical history, including a 
lengthy period of absence of complaints].

The Board believes that the most accurate history was related 
by the veteran when he was examined in May 1977 and reported 
no foot fungus.  Not only was this treatment more 
contemporaneous, but also at that time there was no issue of 
monetary gain.  Thus, to the extent that the veteran's 
current contentions are in conflict with the medical history 
taken in May 1977, the Board finds that the statements made 
by the veteran in May 1977 to be more probative than 
statements made decades later in the context of a claim for 
monetary benefits from the government.  Not only may the 
veteran's memory be dimmed with time, but self-interest may 
also play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [VA cannot 
ignore a veteran's testimony simply because the veteran is an 
interested party; personal interest may, however, affect the 
credibility of the evidence]; see also Curry v. Brown, 7 Vet. 
App. 59, 68 (1994) [contemporaneous evidence has greater 
probative value than history as reported by the veteran].  

In short, because the record as a whole clearly demonstrates 
that the veteran never mentioned foot fungus in service until 
he brought up the subject in connection with his claim for VA 
benefits over 20 years after his separation from service, the 
Board finds his recent statements concerning incurrence of 
foot fungus in service to be lacking probative value.  

Concerning in-service injury, the Board notes that the 
veteran was involved in a motor vehicle accident in service 
and made complaints as to his left foot; however, those 
complaints were orthopedic in nature, and did not involve the 
skin of the feet.

Also with respect to in-service injury, the veteran contends 
that he contracted foot fungus from wearing military boots in 
service.  See the March 2005 statement of accredited 
representative, page 5.  However, the Board does not view 
wearing boots, which is done by virtually all service 
members, as constituting an injury.

In short, in the absence of any relevant in-service disease 
or injury, Hickson element (2) has not been met, and the 
veteran's claim fails on that basis.

In the absence of an in-service incurrence or aggravation of 
a disease or injury, it follows that Hickson element (3), or 
medical nexus, is necessarily lacking also.  It is clear that 
in the absence of a foot injury in service, a medical nexus 
opinion would be an impossibility.  Cf. Charles, supra.

The veteran himself contends that his current dermatitis of 
the bilateral feet is related to his military service, to 
include wearing boots.  However, it is now well established 
that lay persons without medical training, such as the 
veteran, are not competent to comment on medical matters such 
as etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492, 
494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2005) 
[competent medical evidence means evidence provided by a 
person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions].  The veteran's lay opinion is therefore entitled 
to no weight of probative value. 

The Board is of course aware of the provisions of 38 C.F.R. § 
3.303(b), relating to chronicity and continuity of 
symptomatology.  However, as discussed above there is no 
objective medical evidence of skin problems in service or for 
decades thereafter. Supporting medical evidence is required.  
See Voerth v. West, 13 Vet. App. 117, 120-1 (1999) [there 
must be medical evidence on file demonstrating a relationship 
between the veteran's current disability and the claimed 
continuous symptomatology, unless such a relationship is one 
as to which a lay person's observation is competent].  Such 
evidence is lacking in this case.  

Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
chronic dermatitis of the feet.  Therefore, contrary to the 
assertions of the veteran's representative, the benefit of 
the doubt rule is not for application because the evidence is 
not in relative equipoise.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for service-
connected chronic lumbosacral strain with a history of dorsal 
strain is denied.

Entitlement to service connection for chronic dermatitis of 
the feet, claimed as foot fungus, is denied.


REMAND

3.  Entitlement to service connection for a left knee 
condition.

4.  Entitlement to a temporary total evaluation based on a 
service-connected disability requiring hospital treatment or 
a period of convalescence.

The veteran also seeks entitlement to service connection for 
a left knee condition and a temporary total disability 
evaluation.  After having carefully considered the matter, 
and for reasons expressed immediately below, the Board 
believes that these issues must be remanded for further 
evidentiary and procedural development.  

Reasons for remand

Nexus opinion

The veteran's service medical records show a number of 
complaints with regards to the veteran's left knee in 
service.  Additionally, there is current medical evidence of 
a left knee disability.

This case presents certain medical questions which cannot be 
answered by the Board.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  
These questions concern the relationship, if any, between the 
veteran's current left knee problems and his period of active 
service from February 1974 to February 1977, including the 
veteran's complaints of knee pain in service and in-service 
automobile accident.  This must be addressed by an 
appropriately qualified physician.  See Charles v. Principi, 
16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005) [a medical examination or opinion is necessary if the 
information and evidence of record does not contain 
sufficient competent medical evidence to decide the claim].  

Bernard considerations

With respect to the veteran's temporary total evaluation 
claim, the RO dismissed the veteran's claim in its September 
2000 rating decision, concluding that the veteran failed to 
file a timely claim for a temporary total evaluation.  The RO 
cited to 38 C.F.R. § 3.400 (o) [which concerns effective 
dates for increased rating claims and is irrelevant to this 
claim].  The Board is unaware of any time limit for filing  
temporary total evaluation claims.

Pursuant to Bernard v. Brown, 4 Vet. App. 384 (1993), when 
the Board addresses in a decision a question that has not 
been addressed by the RO, it must consider whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  In this case, the Board feels that it would be 
prejudicial to proceed on a decision on the merits of the 
claim when the RO has not first done so.  Accordingly, a 
remand to the agency of original jurisdiction for initial 
adjudication on the merits is necessary.

In view of the foregoing, these issues are REMANDED to the 
Veterans Benefits Administration (VBA) for the following 
actions:

1.  The veteran's VA claims folder 
should be referred to a physician with 
appropriate expertise.  The examiner 
should review the veteran's claims 
folder and render an opinion, in light 
of the veteran's entire medical 
history, as to the relationship, if 
any, between any current left knee 
disability and the veteran's military 
service, with specific consideration 
of complaints of knee pain in service 
and the in-service automobile 
accident.  The examiner should also 
opine as to whether any current left 
knee disability is due to the 
veteran's service-connected low back 
disability.  If the reviewing 
physician believes that physical 
examination and/or diagnostic testing 
of the veteran is necessary, such 
should be scheduled.  A copy of the 
nexus opinion should be associated 
with the veteran's VA claims folder.  

2.  VBA should then review the 
evidence of record, including any 
additional evidence obtained, and 
readjudicate the veteran's claims for 
entitlement to service connection for 
a left knee disability and entitlement 
to a total disability evaluation based 
on hospitalization or convalescence.  
Both claims should be addressed on 
their merits.  If the claims remain 
denied, VBA should provide the veteran 
with a SSOC.  The case should then be 
returned to the Board for further 
consideration, if otherwise in order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


